Citation Nr: 0828319	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-29 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  The appeal to reopen a claim for service connection 
for a left knee disorder initially came before the Board of 
Veterans' Appeals (Board) from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
veteran's request to reopen the claim for service connection 
because the evidence submitted was not new and material.  By 
a decision issued in August 2007, the Board Remanded the 
appeal to reopen the claim for service connection for a left 
knee disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2007 Remand, the Board directed the AMC to 
advise the veteran of the evidence necessary to reopen his 
claim, depending upon the basis of the previous denial of the 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this 
case, a claim for service connection for a left knee disorder 
was denied in August 1994 (Vol. I of the claims files), on 
the basis that there was no evidence in the service medical 
records that a left knee injury was incurred in service and 
no evidence that a left knee disorder was diagnosed in 
service.  

Unfortunately, rather than advising the veteran that the 
claim was last denied in August 1994, as directed in the 
Board's Remand, the AMC advised the veteran that the claim 
was denied in February 2003.  In fact, the 2003 denial of a 
request to reopen the claim is the action appealed, not the 
last final decision prior to the action on appeal.  VA is 
required to notify the veteran of the bases of the 1994 
denial.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board reiterates the directions in its 2007 Remand.  

Accordingly, the case is REMANDED for the following action:


1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the veteran, 
including a description of the provisions 
of the VCAA, such as through the text of 
38 C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's responsibilities 
in developing the evidence, including what 
evidence the veteran is responsible to 
obtain and what evidence VA will obtain.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159.

The notice should inform the veteran that 
his claim was previously denied in August 
1994 and should explain the bases of the 
August 1994 denial of his claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The AMC 
should advise the veteran that the service 
medical records reviewed in August 1994 
were negative for treatment of a left knee 
injury or diagnosis of a left knee 
disorder, as stated in the rating decision 
prepared in August 1994.  The veteran 
should also be advised that the 1994 VA 
examination did not disclose diagnosis of 
a left knee disorder.  

The notice should again include 
information regarding disability 
evaluations and effective date dates, 
should service connection be established.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App 473 (2006).

2.  The veteran should be afforded the 
opportunity to provide or identify any 
additional relevant evidence not yet of 
record.  Advise him to submit any records 
of treatment of a left knee disorder or 
residuals of a left knee injury following 
discharge, medical evidence of a current 
diagnosis for the left knee, including 
radiological reports, and medical evidence 
relating his current left knee disorder to 
service.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

